Citation Nr: 1539708	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-24 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 50 percent, effective April 22, 2011.  In January 2015, the RO found there had been clear and unmistakable error in the assignment of the effective date for the grant of service connection and 50 percent rating for PTSD and assigned an earlier effective date of March 28, 2011.  In April 2015, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In April 2015, the Veteran testified that there treatment records relevant to this appeal may be outstanding.  A review of the record found that VA treatment records are current through January 2015.  However, he has testified that he has continued to receive treatment since, and records of such treatment are likely to include pertinent information, and must be sought.  Further, in a February 2015 statement, a private provider (Dr. B.N.) indicated that he has been treating the Veteran for Huntington's Disease, which has physical and neuropsychiatric manifestations, noting that the Veteran's condition is "compounded by his underlying PTSD, for which he has been following regularly with psychiatry."  As any private treatment records for psychiatric symptoms may contain information pertinent to the claim, they must be sought.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete copies of all outstanding (and updated to the present) clinical records of evaluations and treatment the Veteran has received for PTSD, to include updated VA treatment records since January 2015.  He must assist in this matter by identifying all providers and submitting releases for VA to secure complete treatment from all private providers.  He must specifically provide releases for the records of the private treatment he received from Dr. B.N. for Huntington's disease, and those records must be secured.  If any records identified are unavailable, it should be so noted in the record (along with the reason why they are unavailable), and the Veteran should be notified.  If a private provider does not respond to VA's request for records identified, the veteran must be so notified, and advised that ultimately it is his responsibility to ensure that the records are received.  

2.  The AOJ should arrange for any further development suggested by the response to the development sought above (to include re-examination of the Veteran if additional evidence received suggests worsening of the PTSD in the interim since the Veteran was last examined).  

3.  The AOJ should then review the record and readjudicate the claim for increase.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

